Citation Nr: 1611362	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Entitlement to service connection for a left elbow disability.
 
3.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability.
 
4.  Entitlement to an initial compensable evaluation for migraine headaches.
 
5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with herniated disc and radiculopathy.
 
6.  Entitlement to an initial evaluation in excess of 10 percent for right ankle joint instability, status post arthroscopy and ligament reconstruction.




REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 2003 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision and a May 2011 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in July 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a right knee disability, an initial compensable evaluation for migraine headaches, an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with herniated disc and radiculopathy, and an initial evaluation in excess of 10 percent for right ankle joint instability, status post arthroscopy and ligament reconstruction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left elbow disability.

2.  The Veteran does not have a current diagnosis of a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The record reflects that the Veteran participated in the Benefits Delivery at Discharge program and received VCAA notice through the program as shown by the January 2009 written acknowledgment.  The Veteran was informed of what was necessary to substantiate a service connection claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  The Veteran also received notice in a September 2014 letter of the evidence that is necessary, or would be of assistance, in substantiating his claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims to include from his attorney have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Regarding the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

VA examinations were obtained in March 2011.  In the July 2014 remand, the Board found that the examinations to be inadequate.  The remand directed that new examinations be conducted, which were done in April 2015.  These examinations are adequate because they were based on a thorough examination, consideration of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As such, the AOJ has substantially complied with the Board's July 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Elbow

The Veteran seeks service connection for a left elbow disability.  In his April 2010 notice of disagreement (NOD), the Veteran contended that he injured his left elbow while playing football during service.  Service treatment records show that in June 2006, the Veteran complained of left elbow pain, and a strained ligament of the left elbow was assessed.  The Veteran's October 2008 Medical Board Report of Medical Examination showed a normal clinical evaluation for the upper extremities, and the Veteran did not indicate any left elbow problems in his October 2008 Medical Board Report of Medical History.

Post-service VA treatment records in the claims file contain no evidence of complaints, treatment, or diagnosis of a left elbow disability or a right knee disability.

During a March 2011 VA examination, the Veteran indicated that he injured his left elbow in 2004 when a door closed forcefully on his left elbow.  He also stated that while in boot camp in 2005 he fell down a stairwell injuring his left elbow, and has had constant pain since those injuries.  Following an examination, the examiner found that the Veteran had tenderness in his posterior lateral elbow joint, and objective evidence of pain with active motion on the left side.  The examiner could not access the results of radiographic imagining studies from VISTAWEB despite multiple attempts.  As a result, the examiner found insufficient objective evidence to warrant the diagnosis of an acute or chronic left elbow disorder or residuals thereof.  However, because the examiner did not provide an explanation for his finding that there was no diagnosis, the Board, in the July 2014 remand found the examination to be inadequate. 

Pursuant to the July 2014 remand directives, another VA examination was conducted in April 2015.  The examiner reviewed the claims file, and following an examination of the Veteran, the examiner concluded that the Veteran did not have a current diagnosis of a left elbow condition.  The examiner noted the Veteran's complaints of pain in the elbow joint, but testing was normal, and no pain was noted on examination.  The examiner did find minimal lateral epicondyle tenderness.  The examiner reviewed the results of March 2011 VA x-rays, which revealed a normal left elbow with no acute or degenerative findings.  The examiner found that based on the normal findings on examination and in the x-rays, it was less likely as not that the Veteran had a left elbow condition that was related to service or his service-connected right ankle disability.  

After a careful review of the evidence, the Board concludes that the evidence does not establish that the Veteran has been diagnosed with a left elbow disability during the period on appeal or shortly prior to the claim being filed.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  

In this case, the Veteran filed his claim for service connection in January 2009, prior to separation from service.  Although there is one notation of a strained ligament in the left elbow in service in 2006, there is no evidence of a chronic disability of the left elbow in service.  The service treatment records show that the Veteran was treated for back and right ankle problems prior to separation in 2009, but there is no indication of any left elbow problems since the June 2006 treatment record.  The Veteran's October 2008 Medical Board Report of Medical Examination shows a normal clinical evaluation for the upper extremities and the Veteran did not indicate any left elbow problems in his October 2008 Report of Medical History.  Post-service medical evidence, including x-ray evidence and the April 2015 VA examination report, also do not show that the Veteran has a left elbow disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).   

The Board also notes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In that case, the Court held "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id.  In other words, there is no bright line rule that precludes consideration of evidence from the time period before the pendency of the appeal.  However, as indicated, the service treatment records reflect symptoms, treatment, and an assessment of a strained ligament in the left elbow in June 2006, almost three years prior to the filing of the claim in January 2009.  This is not a case such as Romanowsky where there was a diagnosis shortly before the claim was filed.

The Board acknowledges the contentions from the Veteran's attorney that he should be "evaluated as painful motion and functional loss" of the left elbow joint.  However, it is important to note that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  The Board has considered the Veteran's complaints of pain, and he is competent as a lay person to identify observable symptoms.  However, as to the specific issue in this case, diagnosing a left elbow disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Left Ankle 

The Veteran also seeks service connection for a left ankle disability, including as secondary to his service-connected right ankle joint instability.  In his April 2010 notice of disagreement (NOD), the Veteran contended that he suffered from instability and pain due to overcompensating for his right ankle.  

The only indication of any left ankle problems in the service treatment records was in November 2007, when the Veteran was treated for low back pain and left lower extremity pain.  He described the presence of significant pain in the lower back radiating down to the left lower extremity and down to the left ankle.  He was assessed as having lumbar degenerative disc disease and joint disease, and myofascial pain syndrome.  The Veteran's October 2008 Medical Board Report of Medical Examination did not indicate any left ankle symptoms, treatment, or diagnosis.  While the Veteran noted his right ankle problems, he did not indicate any left ankle problems in his October 2008 Medical Board Report of Medical History.

Post-service VA treatment records in the claims file contain no evidence of complaints, treatment, or diagnosis of a left ankle disability.

In March 2011, the Veteran underwent a VA examination of his left ankle.  He  indicated that he injured his left ankle in 2003 during boot camp and has continued to have left ankle instability.  Following an examination, the examiner found tenderness, but no ankle instability or tendon abnormality.  There was objective evidence of pain with active motion on the left side, but the examiner could not access the results of radiographic imagining studies from VISTAWEB despite multiple attempts.  As a result, the examiner found insufficient objective evidence to warrant the diagnosis of an acute or chronic left ankle disorder or residuals thereof.  However, because the examiner did not provide an explanation for his finding that there was no diagnosis, the Board, in the July 2014 remand found the examination to be inadequate. 

As per the July 2014 remand directives, the Veteran also underwent a VA examination of his left ankle in April 2015.  The examiner reviewed the claims file, and following an examination of the Veteran, the examiner concluded that the Veteran also did not have a current diagnosis of a left ankle condition.  The examiner noted the Veteran's complaints of pain, swelling, and throbbing due to compensation from his right ankle.  The Veteran also indicated that stability in his left ankle is better than his right, but not 100 percent.  The Veteran did not report flare-ups or functional loss or functional impairment.  Range of motion testing in the left ankle was normal, and no pain was noted on examination.  The examiner found some objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength testing was normal.  Joint stability was also normal, and March 2011 VA x-rays revealed no acute findings and no significant arthropathy.  The examiner found that based on the normal findings on examination and in the x-rays, it was less likely as not that the Veteran had a left ankle disability that was related to service or his service-connected right ankle disability.  

After a careful review of the evidence, the Board also concludes that the evidence does not establish that the Veteran has been diagnosed with a left ankle disability during the period on appeal or shortly prior to the claim being filed.  As indicated above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, while the Veteran complained of a leg condition in November 2009, specifically pain in his left leg radiating down to his left ankle, there is no evidence or diagnosis of a chronic left ankle disability in service.  Also, while the Veteran's October 2008 Medical Board Report of Medical Examination notes problems with the right ankle, there is no indication of any left ankle problems.  The Veteran also noted his problems with his right ankle in his October 2008 Medical Board Report of Medical History, but did not indicate having any left ankle problems.  Post-service medical evidence, including x-ray evidence and VA examination reports, also do not show that the Veteran has a left ankle disability, and the April 2015 VA examiner found no evidence of instability.  The Board acknowledges the Veteran's statements regarding injuring his left ankle in service, but absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).   

The Board also acknowledges the contentions from the Veteran's attorney that he should be "evaluated as painful motion and functional loss" of the left ankle.  However, as described above, mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board has considered the Veteran's complaints of pain and instability, and he is competent as a lay person to identify observable symptoms.  However, as to the specific issue in this case, diagnosing a left ankle disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Also, because there is no competent evidence of a current diagnosis of a left ankle disability, it follows that the Veteran does not have the asserted disability secondary to his service-connected right ankle joint instability.  Therefore, entitlement to service connection on a secondary basis as proximately due to or the result of a service-connected disability is not warranted.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  

In sum, as the competent medical evidence of record does not show the Veteran to have a current diagnosis of a left elbow disability or a left ankle disability, the claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine;  however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for a left elbow disability is denied.

Service connection for a left ankle disability is denied.


REMAND

Regarding the Veteran's claim for service connection for a right knee disability, a review of the claims file notes that the Veteran sought VA treatment for right knee pain in June 2011.  The records indicate that the Veteran was to be seen for follow-up in 7 months.  However, the VA treatment records contained in the claims file are only up to August 2011.  Therefore, on remand, updated VA treatment records should be obtained and associated with the claims file.
  
Concerning the Veteran's claims for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with herniated disc and radiculopathy and an initial evaluation in excess of 10 percent for right ankle joint instability, status post arthroscopy and ligament reconstruction, the Board notes that pursuant to the July 2014 remand, new VA examinations were conducted in April 2015.  On both examination reports, the examiner indicated that the Veteran was being examined immediately after repetitive use over time, but he could not say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  When asked to explain why, the examiner provided no explanation other than to say "no flare today."  

The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

As indicated above, the examiner stated that the Veteran was being examined immediately after repetitive use over time, but he could not say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  The examiner's only explanation for this conclusion was "no flare today," which is not  adequate as he did not explain why he could not say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  Furthermore, regarding the right knee, while the examiner indicated that the Veteran did not report flare-ups of the ankle, it does not appear that the examiner considered the Veteran's statements documented in the medical history portion of the examination reports.  The Veteran stated that on some days, like days when it is raining or when air pressure changes, his right ankle swells up and becomes painful, and his back pain intensifies.  He also indicated that when he walks a good distance his right ankle would swell up and throb.  As such, the Board finds that the examinations are inadequate and new VA examinations are warranted.  

Regarding the claim for an initial compensable evaluation for migraine headaches, a new VA examination was also conducted in April 2015.  The Board's July 2014 remand noted that it was unclear as to whether the examiner considered the Veteran's report of needing to rest in a quiet room with his eyes closed to relieve his headaches.  The examiner was requested to review the Veteran's claims file and elicit a complete history from the Veteran prior to determining the severity of the Veteran's migraine headaches.  If any opinions were provided, then a complete rationale for any opinion expressed was needed.  The examiner noted that the Veteran took etodolac (a prescription anti-inflammatory drug) 400mg tablets twice daily for his headaches, and that the Veteran indicated that he would get a migraine a minimum of once a week.  He used a wash cloth over his eyes, and nausea, photophobia, stress, and lots of pain would trigger his migraines, and he would become "down and out."  The examiner also noted that the Veteran had allergies to mold, mildew, and dust.  While the examiner noted the Veteran's headache symptoms, he found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine pain.  The examiner also indicated that the Veteran's current severity of his migraines, which are evaluated at 0%, was unchanged, because his headaches were most likely caused by perennial allergies/allergic rhinitis and there was no current treatment for headaches.

While indicating that the Veteran presently took etodolac, the examiner noted that the Veteran's treatment plan did not include taking medication for the diagnosed condition.  A review of the claims file also indicates that the Veteran was had been taking medication for treatment.  VA treatment records show that he was prescribed Fioricet (a medication used for treatment of headaches), and the Veteran indicated in a September 2014 statement that he was taking over the counter medication for treatment because he could no longer afford the prescription medication.  In addition, while the examiner attributed the Veteran's current migraines to perennial allergies/allergic rhinitis, the examiner did not provide an adequate rationale, as he only stated that there was no current treatment for his headaches.  As discussed, the evidence indicates that the Veteran took medication for treatment.  The examiner also does not discuss the Veteran's complaints of migraines being triggered by nausea, photophobia, stress, and pain, which would result in him becoming "down and out."  Also, the Veteran indicated in his September 2014 statement that he would have problems finishing a day at work, and when he would leave work he would have to lie down in a dark room with a cold compress over his eyes and forehead and take medication to relieve his pain.  For these reasons, the Board finds that the April 2015 VA examination is not adequate for the purposes of evaluating the current severity of the Veteran's migraine headaches, and remand is required to provide the Veteran with a another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Orlando VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Schedule the Veteran for a VA back examination to evaluate the nature and current level of severity of his service-connected degenerative disc disease of the lumbar spine with herniated disc and radiculopathy.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

3.  Schedule the Veteran for a VA joints examination to evaluate the nature and current level of severity of his service-connected right ankle joint instability, status post arthroscopy and ligament reconstruction.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner must conduct all necessary evaluations, studies, and tests. 

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA neurological examination to determine the nature and current level of severity of his service-connected migraine headaches.  All indicated studies should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

After an examination of the Veteran, the examiner is asked to solicit from the Veteran a description of the history, frequency, and severity of his migraine headaches.  Specifically, the examiner should determine how frequently the Veteran experiences headaches, how long each episode lasts, and whether these episodes are prolonged, prostrating, or otherwise result in severe functional impairment.

The examiner should cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  After completing any other additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case (SSOC) and give them an appropriate time period in which to respond.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


